Citation Nr: 0208818	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
postoperative residuals of a left knee injury with 
osteoarthritis, on a schedular and extraschedular basis.

2.  Entitlement to a rating greater than noncompensable for 
cutaneous numbness of the left lateral knee, on a schedular 
and extraschedular basis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
residuals of a left knee injury and assigned a noncompensable 
rating; and granted service connection for chronic dermatitis 
and assigned a noncompensable rating.  In a February 1997 
rating decision, the RO granted a 10 percent rating for 
multiple, noncompensable service-connected disabilities, 
effective September 27, 1996.

In April 1998, the Board remanded the case to the RO for 
further development.  In an October 1999 rating decision, the 
RO granted service connection for cutaneous numbness of the 
left knee and assigned a noncompensable rating; granted a 10 
percent rating for residuals of a left knee injury with 
osteoarthritis, effective September 27, 1996; and denied a 
compensable rating for chronic dermatitis.

In November 1999, the veteran requested that his file be 
transferred to the Atlanta, Georgia, RO.

The Board entered a decision in September 2000 affirming the 
RO's denial of a rating greater than 10 percent for chronic 
dermatitis.  In addition, the Board remanded the case to the 
RO for further development of the issues listed on the title 
page of this decision.  The case has been returned to the 
Board for continuation of appellate review.  

The Board has deferred appellate review of certain issues 
identified on the title page of this decision, in order to 
undertake additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When that development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

Cutaneous numbness of the left lateral knee is almost wholly 
sensory in character; any disablement is no greater than 
moderate in degree.  


CONCLUSION OF LAW

A schedular rating greater than noncompensable for cutaneous 
numbness of the left lateral knee is not warranted.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic Code 
8529 (2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records reflect the veteran's history of 
having injured his left knee in December 1987.  The record 
contains a report from a private medical facility showing 
that the veteran underwent left knee surgery in February 1988 
because of a medial meniscus tear.  An anterior horn medial 
meniscectomy was performed, with debridement of the torn 
anterior cruciate ligament.  The veteran again injured the 
left knee in September 1992.  It was found that he had a left 
knee anterior cruciate ligament tear.  In January 1993, he 
underwent a left knee anterior cruciate ligament 
reconstruction, partial medial meniscectomy and subtotal 
lateral meniscectomy.

A hearing was held before a hearing officer at the RO in 
February 1997.  In testimony, the veteran related that he 
experienced numbness on the left side of his knee where 
surgery had been performed.  

Pursuant to the Board's April 1998 remand, the RO sent a 
letter to the veteran in June 1998 requesting him to provide 
additional information in support of his claim for an 
increased evaluation for his left knee disability.  A copy of 
the letter was also sent to his representative.  He was asked 
to identify VA medical facilities where he had received 
treatment.  He was also asked to provide records from private 
medical providers; alternatively, the veteran was asked to 
authorize the RO to make attempts to contact the private 
treatment providers.  A response to the RO's request was not 
forthcoming.

A VA neurologic examination was performed in March 1999.  The 
veteran complained of slight weakness of the left knee and 
leg.  He was able to walk, but had certain limitations with 
the knee.  He could not play sports.  Sitting for long 
periods of time seemed to stiffen up the knee and he had some 
pain after extended sitting.  He had a minor limp when 
walking.  Currently, he noted a patch of numbness, 
approximately 5 cm. in length and 3 cm. in width, on the 
lateral aspect of the left knee, presumably involving the 
cutaneous nerve.  He indicated that he was currently a used 
car salesman.  He identified the principal limitations of his 
left knee disability as the discomfort experienced with 
prolonged sitting and the inability to play sports.  During 
cold and damp weather, he felt more left knee arthritic pain 
for which he took non-steroidal anti-inflammatory medication.  
He was able to sleep uninterrupted and denied other problems 
with the knee.

On clinical inspection, the right lower extremity had full 
range of motion in all joints and muscle groups.  There was 
full strength throughout.  With respect to the left lower 
extremity, the veteran had 4+/5 strength of the left hip 
flexor and extensors.  The knee flexors on the left were 
graded 4/5 with some pain limitation.  Knee extensors were 
5/5 on the left.  Dorsi-flexion on the left was 4/5.  Plantar 
flexion was 5/5.  Eversion on the left was 4/5 and inversion 
was 5/5.  There was a patchy numbness in a 5 cm. by 3 cm. 
area on the left lateral area of the knee to light touch and 
temperature.  Otherwise, the sensory examination was 
completely normal throughout the rest of the veteran's body 
to all other modalities tested.  Coordination was normal to 
fine finger movements and finger to nose testing bilaterally, 
as well as with heel to shin testing bilaterally.  The deep 
tendon reflexes were 2+ and symmetric in all extremities.  
The veteran's gait was normal with an occasional mild limp of 
the left leg.

Electrodiagnostic testing was performed and showed no 
evidence of nerve involvement; however, there was mild muscle 
weakness of the vastus muscles on the left, most likely 
secondary to the knee injury and to some pain-limited 
movement.  The diagnosis was left knee injury, namely 
anterior cruciate ligament tear, occurring while the veteran 
was in military service; status post anterior cruciate 
ligament repair with cutaneous numbness of the left lateral 
knee that does not seem to cause any disability to the 
veteran.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim for a schedular rating greater than 
noncompensable for cutaneous numbness of the left lateral 
knee.  This is so because the requirements of the new law and 
regulations have already been satisfied.  By the statement of 
the case and supplemental statement of the case furnished the 
appellant, the RO has notified him of the information and 
evidence necessary to substantiate his claim.  

Pertinent post-service medical records have been associated 
with the record to the extent feasible, and the appellant has 
undergone examination in connection with the claim on appeal.  
There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  As such, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Adjudication of this appeal, without referral to the RO for 
further consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for cutaneous numbness of 
the left lateral knee, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The term "incomplete paralysis," with radicular group and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

A noncompensable rating is warranted for mild or moderate 
paralysis of the external cutaneous nerve of the thigh.  A 10 
percent rating is warranted for severe to complete paralysis 
of the external cutaneous nerve of the thigh.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8529.  

A VA neurological examination in March 1999 demonstrated that 
the veteran experiences some numbness in a patchy area of the 
left thigh as a residual of left knee surgery performed 
during service.  Other than the veteran's subjective symptom 
of numbness, the sensory examination was otherwise normal.  
It was found that the veteran had only slight loss of motor 
power of the knee flexors, while having full motor power of 
knee extensors.  The examiner reported no abnormal lower 
extremity reflexes.  The objective evidence demonstrates that 
a disability classified as cutaneous numbness of the left 
lateral knee is virtually wholly sensory in character.  Motor 
status of nerves supplying the thigh is well preserved.  In 
order to be entitled to assignment of a rating greater than 
noncompensable, there must be evidence of severe to complete 
paralysis of the external cutaneous nerve of the thigh.  This 
has not been demonstrated.

The Board has considered whether a "staged" rating is 
appropriate for cutaneous numbness of the left lateral knee.  
The record, however, does not support assigning different 
percentage disability ratings during the period in question.  
Fenderson, supra.  

For all the foregoing reasons, the claim for an increased 
rating for cutaneous numbness of the left lateral knee must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 5107(b) (West 
1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Entitlement to a rating greater than noncompensable for 
cutaneous numbness of the left lateral knee is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

